Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	The scope of the following claim language is unclear: 
	Re claim 13: the protective mask layer is configured to define areas of silicide formation. 
	In particular, it is unclear if the functional language “to ...” is merely intended use language such that the claimed process or structure including the “mask layer” is 
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean “capable of” or “suitable for.” Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)
	Also, the scope of the claim 13 language “configured,” encompasses a process wherein the mask layer is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way. See “configure,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/configure. Accessed 14 April 2021. However, how the mask layer is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way, including for any claimed intended use, is unclear, and any particular mask layer structure implied by the language “configured to ...” is indeterminable. See MPEP § 2113.
	Also, the claim 13 functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 15: the at least partially manufactured CMOS device.

Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 5, 8, 10, 13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mehrotra (20160284691) with reference to evidence document Kang (20050139921).

Re claim 1: A method for manufacturing a combined semiconductor device, the method comprising: providing a semiconductor substrate 102; providing a protective layer 174 or a protective layer stack 174 in a non-CMOS area 110 of the semiconductor substrate, wherein the non-CMOS area is a portion of the semiconductor substrate reserved for a non-CMOS device; manufacturing at least a portion of a CMOS “CMOS” device in a CMOS area 106, 108 of the semiconductor substrate, wherein the non-CMOS area and the CMOS area are different from each other, wherein the manufacturing of the at least the portion of the CMOS device comprises manufacturing a gate 124 of the CMOS device, covering the gate with a spacer layer “conformal layers,” and structuring “etched” the spacer layer to obtain lateral spacers 128; removing (figure 2B) the protective layer or the protective layer stack, to expose the semiconductor substrate in the non-CMOS area; and manufacturing a base 154 and an emitter 156 of a non-CMOS device in the non-CMOS area of the semiconductor substrate. 
	Re claim 2: The method re claim 1, wherein the protective layer or protective layer stack is provided before the manufacturing of the at least the portion of the CMOS device. 
	Re claim 4: The method re claim 1, wherein the lateral spacers are on sidewalls of the gate of the CMOS device. 
	Re claim 5: The method re claim 1, wherein the manufacturing of the at least the portion of the CMOS device comprises at least one etch back “etching” step. 

	Re claim 10: The method re claim 1, further comprising: providing a protective mask layer 176 on the protective layer or the protective layer stack and the manufactured at least a portion of the CMOS device before removing the protective layer or the protective layer stack. 
	Re claim 13: The method re claim 10, wherein the protective mask layer is configured inherently capable of being used for any intended use to define areas of silicide formation. 
	Re claim 16: The method re claim 1, wherein the non-CMOS device is selected from a group consisting of a bipolar device “bipolar transistor,” a sensor, MEMS device, a diode, and a varactor. 
	Re claim 18: The method re claim 1, wherein the CMOS device is a CMOS “CMOS” transistor “transistor.” 
	The following is further clarified:
Re claim 1: a protective layer stack 174. 
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.”)). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.
In particular, the scope of the applied disclosure of Mehrotra including “A pad oxide layer 174” encompasses more than one layer, including a layer stack, including because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
The following is further clarified: 
Re claim 1: a portion of a CMOS “CMOS” device in a CMOS area 106, 108. 
In particular, in addition to the previously applied disclosure of Mehrotra, as evidenced by Kang, 106, 108 of Mehrotra is a CMOS “CMOS” (Kang, paragraph 53) area.
The following is further clarified: 
	Re claim 13: the protective mask layer is configured inherently capable of being used for any intended use to define areas of silicide formation. 
claimed “mask layer” and the applied mask layer of Mehrotra are at least substantially identical or are produced by at least substantially identical processes. 
Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the mask layer of Mehrotra does not necessarily or inherently possess the characteristics of the claimed mask layer. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra as previously applied to claim 10.
As previously cited, Mehrotra discloses the following:
	Re claim 14: The method re claim 10, wherein the protective mask layer; is a hard mask “hard mask.” 
However, Mehrotra does not appear to explicitly disclose the following: 
	Re claim 14: the protective mask layer is a hard mask. 
	Nonetheless, it would have been obvious to combine the disclosures of Mehrotra as follows:
	Re claim 14: the protective mask layer is a hard mask.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In particular, it would have been obvious to substitute or combine the applied disclosures of Mehrotra including because it would facilitate provision of the mask layer of Mehrotra, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Mehrotra including because, as disclosed by Mehrotra including in paragraphs 19 and 20, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Mehrotra including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Claims 6, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra as applied to claim 10, and further in combination with Preisler (20150303185).
	As previously cited, Mehrotra discloses the following:
	Re claim 6: The method re claim 1, wherein the step of providing the protective layer or protective layer stack comprises: depositing the protective layer or protective layer stack on the semiconductor substrate; and structuring the protective layer or protective layer stack; to define the non-CMOS area of the semiconductor substrate. 
	Re claim 7: The method re claim 1, further comprising providing the protective layer stack in the non-CMOS area of the semiconductor substrate, wherein the protective layer stack comprises at least two layers of materials having different inherent etch rates. 
	Re claim 9: The method re claim 1, further comprising providing the protective layer stack in the non-CMOS area of the semiconductor substrate, wherein the protective layer stack comprises a nitride layer. 

	Re claim 15: The method re claim 10, further comprising: removing the protective mask layer; while maintaining a portion of the protective mask layer covering the at least partially manufactured CMOS device 124. 
	The following is further clarified: 
	Re claim 7: materials having inherent etch rates. 
	In particular, etch rates are inherent properties of the materials of Mehrotra.
	However, Mehrotra does not appear to explicitly disclose the following: 
	Re claim 6: structuring the protective layer or protective layer stack to define the non-CMOS area of the semiconductor substrate. 
	Re claim 7: the materials having different etch rates. 
	Re claim 9: the protective layer stack comprises a nitride layer. 
	Re claim 11: removing the protective mask layer on the protective layer or the protective layer stack while maintaining a portion of the protective mask covering the manufactured at least a portion of the CMOS device. 
	Re claim 15: removing the protective mask layer while maintaining a portion of the protective mask layer covering the at least partially manufactured CMOS device. 
	Nonetheless, in paragraphs 2, 20-22, and 24, Preisler discloses the following:
	Re claim 6: structuring the protective layer or protective layer stack 212, 214 to define the non-CMOS area 220 of the semiconductor substrate 201. 
	Re claim 7: materials “oxide,” “nitride” having inherently different etch rates. 

	Re claim 11: removing the protective mask layer 215 on the protective layer or the protective layer stack while maintaining a portion of the protective mask covering the manufactured at least a portion of the CMOS “CMOS” device. 
	Re claim 15: removing the protective mask layer while maintaining a portion of the protective mask layer covering the at least partially manufactured CMOS device.
	 The following is further clarified: 
	Re claim 7: materials “oxide” “nitride” having inherently different etch rates. 
	In particular, consistent with applicant’s specification disclosure at page 4, line 37 to page 5, line 6, different etch rates are inherent properties of the applied “oxide” and “nitride” materials of Preisler. 
Moreover, it would have been obvious to substitute or combine the applied disclosures of Mehrotra and Preisler as follows:
	Re claim 6: structuring the protective layer or protective layer stack of Mehrotra to define the non-CMOS area of the semiconductor substrate of Mehrotra. 
	Re claim 7: the materials of Mehrotra having different etch rates. 
	Re claim 9: the protective layer stack comprises a nitride layer. 
	Re claim 11: removing the protective mask layer of Mehrotra on the protective layer or the protective layer stack while maintaining a portion of the protective mask of Mehrotra covering the manufactured at least a portion of the CMOS device of Mehrotra. 
	Re claim 15: removing the protective mask layer while maintaining a portion of the protective mask layer covering the at least partially manufactured CMOS device of Mehrotra. 

Also, it would have been obvious to substitute or combine the applied disclosures of Mehrotra and Preisler including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of Mehrotra and Preisler including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's remarks filed March 09, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.


						
/David E Graybill/
Primary Examiner, Art Unit 2894
April 14, 2021